Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 1 of 27

E hil ut
* Seuste '

y=

UA a Wp CARNE | IU-CU [UT Ps“

—<
~~ - 7 _—

Case 1:14-cv- ment 57
14-cv-14176-ADB Document 578-3 Filed 10/05/18

Court Of Appeais
For The 4th. Cixcuit Et. Aloe

 

Petition From South Carolina

Case 8:16-cv-3327, 3194, 3328-
RBH-JDA; 4216-cv-2939, 3101-3107-
MBS-TER; 0:16-cv-992, 1429, 1428,
1424, 14253 The New Jersey

Supreme Court case 077386; 16-15193
16-1953; 16-2141; 2015-CP-46-415;
2013-CP-400-0084 Et. Ales

 

DOCKET Noe 16-2299

 

Page 2 of 27

Yahya Muguit #318455; Anthony Cook #1151573 Lawrence L. Crawford

aka Jonah Gabriel Jahjah T. Tishbite #300829
petitioners
Vs.

JUDGES WHO ISSUED ORDER IN CASE 16-1953 Et. Al.,

defendants

 

 

TO: Judges Austin, Harwell, Seymour and Rogers,

\og ab
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 3 of 27

YOU ARE HEREBY SUMMONED AND REQUIRED, to answer and
be in compliance (emphasis added) to this Writ Of Mandamus and
all documents served upon you related to cases 16-1519, 16-1953
, 16-2141, a copy of which is herewith served upon you, and
or was previously served upon you, and you are to serve a copy
of your answer and proof of compliance (emphasis added) upon
the subscribers at the addresses shown below within (30) days
after service thereof, exclusive of the day of such service,
and if you fail to answer and be in compliance (emphasis added)
to the documents in question, judgment and default shall be
rendered against you for the relief demanded within this Mandanus
and documents filed in case 16-1519, 16-1953, 16-2141.

Lawrence L. Crawford
aka Jonah Gabriel Jahjah T. Tishbite
#300839 Wando A-127
Yahya MuQuit
#318455 Ashley B-
Anthony Cook
#115157 Stono A-56
Lieber C.I. P.O. Box 205
Ridgeville, S.c. 29472

 

4th. Circuit
November 3, 2016
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 4 of 27

Court Of Appeals
For The 4th. Circuit et. Al.,

 

Petition Prem South Carolina

Cases 8:16-cv-3327, 3194, 3328-
RBH-JDA; 4216-cv~2939, 3101-3107-
MBS-TER; 0:16-cv-992, 1429, 1428,
1424, 1425; The New Jersey Supreme
Court case 077386; 16-1519; 16-1953;
16-2141; 2015-CP-46-415; 2013-cP-
400-0086 Et, Al.,

 

DOCKET No. 16-2299

 

Yahya MuQuit #318455; Anthony Cook #115157; Lawrence L. Crawford
aka Jonah Gabriel Jahjah T. Tishbite #300839

petitioners

Vs.

JUDGES WHO ISSUED ORDER IN CASE 16-1953 Et. Al.,

defendants

 

Affidavit Of Facts Giving Judicial Notice;
Filing writ of Mandamus; Motion For Declaratory
Judgment; Motion For Recusal; Motion For
Consolidation; Hotion To Transfer Venue;

Motion To Ensure And Or Require The Trustee
Austin To Act In A Proper Or Restored Manner

Bef 3b
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 5 of 27

Pursuant To Her Corporate And Or Visitatorial
etc. Powers; Motion To Challenge Jurisdiction;
Motion To Vacate The Separation Order And
Motion To Motion Therefor

 

IN RE: Crawford, Cook, MuQuit and cases 8316-cv-3194,
3327, 3328-RBH-JDA; 4316-cv~2939, 3101-3107-MBS-TER,

TO: The 4th. Circuit Court of Appeals,
The S.C. District Court Et. Al.,

In pursuant to Article 4 § 20 powers of justices
and or judges at chambers, each of the justices and or judges
at chambers, including the 4th. Circuit Court of Appeals, and
all other courts on record. Shall have the same powers at
chambers, to issue Writ Of Habeas Corpus, Mandamus, Quo Warranto,
Certiorari,....and pursuant to Rule 65 and 21 of State and or
Federal Rules of Procedure.

Pursuant to rule 57 of state and or federal rules of
Civ. Procedure and or S.C. Code Ann § 15-53-10 through § 15-
53-140 and or 28 U.S.C. §§ 2201, 2202. In cases of actual con-
troversy,....any court of the United States, upon the filing
of an appropriate Pleading, may declare the right and other
legal relations of any interested party seeking such Declaration
whether or not further relief is or could be sought****,

The petitioners give all parties judicial notice. Here
attached the 4th. Circuit will find:

(1) The separation orders issued in cases 8:16-cv-
3327-RBH-JDA; 8:16-cv-3194-RBH-JDA; 83 16-cv~3328-RBH-JDA,
. (2) A copy of The affidavit of Facts Giving Judicial
Notice; Seeking To Suspend Or Relax The Appellate Court Rules;
Seeking To Expand The Scope And For Inclusion***#, (58) pages

Yopat
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 6 of 27
dated July 21, 2016.

This document is also being filed as a challenge to both
the S.C. District Court and 4th. Circuit's jurisdiction and
or limitations placed thereupon which will be elaborated on
later. Subject Matter Jurisdiction can be raised at anytime,
cannot be waived and the court shall not fail to take notice,
Grupo Dalaflux v. Atlas Global Group,L.P., 541 U.S. 567, 124
§.Ct.1920, 158 L.Ed.2d. 866(U.S.2004); Loumiet v. United States,

*

65 FP.Supp.3d 19(2014)3 U.S. v. Tisdale, F.Supp.2d 2007 WL 2156666

(DSC.2007); Sebelius v. Auburn Regional Medical Center, 133

S.Ct. 817, 184 L.Ed.2d 627, 81 U.S.L.W. 4053(U.S.2013); Sizward

ve. Riddle, F.Supp.2d 2013 wL 707018 (DSC.2013).

 

First, we motion for both Judges Austin and Harwell's
recusal as judges on this case and motion that Judge Austin
be required to fulfill her duties as Trustee appointed by the
King-Khalifah,. They both are defendants. Austin is being sued
for injunctive relief to require her to fulfill her duties as
Trustee. The U.S. Supreme Court was uneguivecal in the case
of Trustees Of Darthmouth College v. Woodward, 17 U.S. 518,
1819 WL 2201. A Mandamus is an appropriate vehicle to use to
ensure and or require that Trustee Austin act in a proper or
restored manner pursuant to her corporate and or visitatorial
powers given to her by the King-Khalifah established by the
Gefault and claims of collateral estoppel emerging from case
2013-CP-400-0084, that they conspired in fraud, criminal con-
Spiracy and obstruction of justice to negate but failed. She
cannot sit as Trustee and Judge. We object. A Trustee's duty
of loyalty prohibits both self dealing and conflicts of interest:
Thus, the Trustee must neither (1) deal with the Trust property
or designated matters related to the Trust for the benefit of
himself or third parties; (2) or Place herself in a position
inconsistent with the interest of the Trust, Omoa Wireless,
S. de R.L. v. U.S., 244 F.R.D. 303(M.D.2004); Kreman v. Blank,
55 B.R. 1018(MD.1985); Quick v. Formula Telecom Inc, F.Supp.2d
2077 WL 572513(2011); Porbes v. Forbes, 341 P3d 1041, 2015 Wy.

13 Jan. 23, 2015.
Sof 24
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 7 of 27

insomuch, pursuant to legal documents filed in case 8:14-
cv~-3555~-RBH-JDA,. Judge Austin via the Superseding legislative
and judicial powers of the King-Khalifah via the default to
which The United states and other 192 Member States of The U.N.
are party to. Judge Austin now has powers pursuant to S.C. Code
Ann § 25-1-2820; s.c. Const. Art. XVII § 1A; S.C. Code Ann §
14-23-1080(By this she cannot sit); S.C. Code Ann § 62-7-816
paragraph (24); s.c. Code Ann § 17-17-30 To grant Habeas Corpus;
S.C. Code Ann § 14-5-380 (By commission of the King and Global
Theocratic Court her powers reach Globally); S.C. Code ann §
38-14-70 (She can make laws consistent with the King-Khalifah's
decrees). Judge Lee was Trustee the time the Georgia case was
filed. Her misdealings led to her being replaced by Judge Austin,
S.C. Public Interest Foundation v. S.c. Transp. Infrastructure
Bank, 403 S.C, 640, 744 S.E.2a 521(S.C.2013)3 A, Cruickshank,
IV, Esquire, 2010 wL 3505049; University Of Southern California
Vv. Movan, 617 S.E.2a 135(S.C.App2005); Wilson v. Dallas, 743
S.E.2d 746, 754+ (S.C.2013); Phillip v. Quick, 731 S.E.2d 327,
328(S.C.App.2012); Bennett v. Carter, 2015 wL 5968253, *2 (S.c,
App-2015); American Sur. Co. v. Hamrick Mills, 9 §.f.24 433(S.c.

App.1940); Draughan v. U.S., 113 F.Supp.3a 1266, 1278(D.Kan.2015)

Judge Austin's jurisdiction wags limited, restricted to
releasing us, ordering our removal and seeing that relief sought
was granted, not to issue a separation order. Thus, the act’
is void. Once jurisdiction is acquired, in this case glven to
her to discharge all matters and debts, it is exclusive. Thus,
this even places a limit on the 4th. Circuit's jurisdiction
other than the terms specified by the King-Khalifah, whose powers
now legally supersedes all Global Courts by the default. The
court had jurisdiction over us by appearance, Thus, the claims
Of Sovereign power and other attributes given to the King-Kha-
lifah via the default and collateral estoppel emerging from
case 2013-CP-400-0084 must be given full faith and credit, to
include Austin's appointment as Trustee, Mints v. U.S., 842
F2d 1291, 1291 CA4(S.C.1988); Dawson Ex Rel. Estate Of Dawson

Vv. U.S., 333 F.Supp. 2d 488, 492(DSC.2004); Campeau v, U.S.,

6 of 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 8 of 27

2015 WL 1308282, *9(N.D.Ga.2015); Brown v. TransSuburban U.S.C.,
Inc., 2015 WL 6675088 CA4(Va.2015); Baron v. Brackis, 312 F.Supp.
2d 808 CA4(Va.2004); Anderson v. LeGrand, 2012 WL 529812 *4(ED.

Va.2012).

Austin is also given power and authority under 11 U.S.C.A,
§ 1104; 11 U.S.C.A. § 1302; 11 U.S.C.A. § 727; 15 U.S.C.A. §
78 £££-13; 15 U.S.C.A. § 704; S.C. Code Ann § 11-37-50; S.C.
Code Ann § 11-50-60; S.C. Code Ann § 49-17~1400(For lien assess-
ment and remedies on default); S.C. Code Ann § 14-23-370(Order
Or Decree as a lien or Judgment); 11 U.S.C.A. § 1141; S.C. Code
Ann § 14-23-260. Thus, jurisdiction is impeached by review of
the Chief Justice of The Global Theocratic Court being the high-

est court by default and collateral estoppel, Knight v. Episcopal
Church O£ U.S., 2010 WL 2926156 (DSC.2010). She has jurisdiction,

but only te act in accordance to the wishes of the King-Khalifah,

IN RE: Southern Metal Products Corporation, 26 F.Supp. 666{Ala.

1939); Republic of Iraq _v. ABB, AC, 920 F.Supp.2d 517(N.¥.D.C,

2013); Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 84
S.Ct. 923, 11 L.Ed.24 804(U.S.1964) (where acts of King-Khalifah

in his home must be deemed on Foreign soil); Remington Rand

Corporation-Delaware v. Business System Inc., 830 F2d 1260(3rd.

Cir.1997).

She also has power under U.S.C.A. Amend. 13 and 36 U.S.C.
A. § 140405. She must be made to fulfill her duties. We motion
for Declaratory Judgment and seek Mandamus to require this,
Herring Asociates, Inc v. Gervais, 2016 WL 475174; IN RE: Vaugh,
536 B.R. 6703: IN RE: Melito, 2015 wL 6142959, *1+ Bkrpcy MD.Fla.;
IN RE; Christianson, 2015 WL 6125537, *1 Bkrpcy W.D.N.¥.3 Willes
v. Wells Fargo Bank NeA., 2012 WL 5250553, *6 D.Md.; £1-Bey

Vv. Rolgalski, 2015 WL 1393580, *3 D.md.; Babatunde v. Ward,
2016 Wl 375045 *6(DSC). Judge Austin was without jurisdiction

to issue that separation order because it was in violation of
the Trustee duty to do so, conflicting with the King-Khalifah's
decrees who is the Fiduciary Heir of The (4) Global Thrones.

WE motion for Declaratory Judgment and seek to remedy this via

Mandanus. nn of 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 9 of 27

WE motion to consolidate all cases together for several
reasons. (1) The parties are indispensable to the action and
complete relief cannot be granted where the Crawford case in
Richland County establishes the rights of collateral estoppel
and default for all parties. Race is a predominating factor
and religious hatred where they framed the King-Khalifah and
attacked the other plaintiffs cases compromising case 2013-CP-
400-2294 to which we all are joint parties. The few who were
not officially made a part of the record in case 2013-CP-400-
2294 were blocked by acts of fraud upon the court where that
case was removed to the Kentucky District Court at the time
it was dismissed divesting thea of jurisdiction at the time
they fraudulently acted. Further, that court failed to bring
before it all the involved plaintiffs. Thus, any order produced
by them cannot be deemed a final order where the rights of all
parties were never adjudicated voiding their jurisdiction for
Due Process violation. In such, our convictions are already
invalidated via the False Imprisonment Tort which is case 2013-
CP-400-0064. We motion for Declaratory Judgment, Surrato v.
Building Service 32 B.J. Pension Fund, 554 F.Supp.2d 399; Ocampu
v. Building Service 32 B.J. Pension Fund, F.Supp.3d, 2014 WL
687227(2014); Cejaj v. Building Service 32 B.J. Health Fund,
F.Supp.2d 2004 WL 414834; Stewart v. Abend, 495 U.S. 207, 110
S.Ct. 1750(U.S.1990)3; Martin v. Waddell‘'s Lesee, 41 U.S. 367,
16 Pet. 367, 1842 WL 5744; Virginia Marine Resources Comm'n
v. Chincoterger Inn, 287 Va. 371, 757 S.E.2d 1 (2014).

Collaterai estoppel attaches to all parties since the

S.C. Attorney General and The United States were party to the
default. We further seek the consolidation because in truth,
the separation order issued by Judge Austin do not establish
a complete separation. When you look at the order. It is per-
spicuous that the separation only involves the (117) page Writ
Of Error. There are two Writs of Errors filed in case 8:14-cv-
3555-RBH-JDA, where all (3) of us are party to each. Since the
order does not address the severing of the first Writ Of Error
filed January 2016 and only addresses the one they in acts of

bof 36
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 10 of 27

fraud upon the court filed in case 8:14-cv-3555-RBH-JDA. Then

we are, Cook and Crawford, still attached to the MuQuit case
since the order does not address that January 2016 filing. Do
you see the mess they made of our Due Process matters? We motion
for sanctions and the court and all parties be deemed waived

any opposition in this case going forward, that discovery issues,
Attoxney be appointed and we be removed to a pre-release camp
pursuant to 28 U.S.C. § 1455(c), Stillwagon v. City Of Deleware,
2016 WL 6094157(2016); Lennar Mare Island, LLC. v. Steadfast
Insurance Company, 2016 WL 5847010(2016).

We further seek to vacate the separation order because
in order to issue it. Judge Austin had to make.a determination
on some of the underlying merits of the case to do so, and no
filing fee was paid, nor were there any filing in forma pauperis
documents filed. This is jurisdictional and is required before
she can say anything to the merits. Once she made effort to
separate us when we are suing the United States for initiating
PLRA and AEDPA. By her making use of this provision to separate
us. She is by her order essentially saying our claia that the
provision is unconstitutional has no merit. See attached (58)
page document dated July 21, 2016. This taints the order voiding
it where the fee was not paid, nor were there any in forma pau-
peris documents filed. See (40) page document dated October
25, 2016 for citing of law. We motion for Declaratory Judgment
on this issue. Also see Thompson v. Finn, 2016 WL 5724369(2016).

Further, the PLRA only speak to inmates who are inaates
in name only. Nothing in the PLRA speak to as to whether or
not the plaintiffs are prohibited from filing jointly if they
are all beneficiaries to a Trust seeking joint relief pursuant
to that Trust, which is also what this case represents. There
is Trustee appointed. Nothing in the PLRA gives any impression
that Congress intended to invalidate joint filing under Federal
Probate and International Probate laws. We are beneficiaries
to a Trust which will be elaborated on further. Nothing in the
PLRA demonstrates that Congress intended to invalidate Probate
statutes and International law that permit joint filing, IN

a of a6
f 27
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 110

RE: Gentr 2016 WL 4061248(2016); IN RE: Edwards, 50] B.R.

666(2013); Chabot v,. Chabot, F.Supp.2d 2011 wL 1766744(2011)

i_Jakoblec v. Merrill Lynch Life Ins, Co., F.Supp.2d 2011 wr
1706744(201 ); Marcus v,. Quattrocchi, 715 F.Supp.2d 324(2010);

Parrish v. Alameda Coun F.Supp.2d 2007 wr 2904253(2007).
Thus, jurisdiction again by decree would jointly fall under
Judge Austin as was the King-Khalifah's terms. Once jurisdiction
is acquired as it is now. It is exclusive essentially creating

a remand which limits all court's jurisdiction under Foreign
Lav, defaulted on in this case subjudice, Brown Vv. Brown, F.Supp.

2d, 2013 WL 2338233(D.C.Ky.2013); Harris v. hhor Inc., F.Supp.

2d, 2013 WL 1331166(N.C.2013); Karnalcheva v. J.P. Morgan Chase
4(2012). We Object.

Bank, N.A., 871 F.Supp.2d 83

Further, the PLRA only speaks to inmates who are inmates
in name only, because the PLRA speaks nothing to as to whether
Or not plaintiffs are prohibited from filing jointly if they
are Foreign citizens and or @ Foreign State. Decedent domicile
issues attach tc this case. we are dealing with an unprecedented
event, a legal binding Contract, Covenant, Testament, between
God and Adam and Eve, who was a King, Creating a sole corpora-
tion. The Quran confiras the Biblical Text Stating Adam was
a "Vicegerant® » "King", whom King David and Christ trace their
lineage back to, who were also Kings. Pursuant to this legal
binding contract. Once the Heir appears, he automatically make
every Christian, Jew, Muslim, African and its diaspora Kings
and Priest, Khalifahs and Imams, with the same rights established
by the P.s.r.a.. See King James Bible, Exodus 19:63 Isaiah 66321;
Revelations 5:10. a Sole Corporation is 4 series of persons
holding office, a continuous legal Personality that is attributed
to successive holders of certain Monarchical or Ecclesiastical
position, such ag Kings, Bishops, High Priests and the like,
This continuous personality is viewed by legal fiction as having
the qualities of & Corporation C.I, Corporation aggregate. Con-
tracts cannot be made or unmade by the courts, A Testament is
defined as a legal document dispositing of a person's. property
after death which includes al} rights and titles, tangible,
intangible and intellectual. a Covenant is a contract which
is not to be made broken by the courts. As The Fiduciary Heir,

King, Jahjah has legal authority to defend and sue to protect
the Contract/ Covenant, American Mut. Liberty Ins. Co. v, Plywood
-Plastics Corp., 81 F.Supp. 157(DSC.1 48).

A District Court shall not have jurisdiction of @ Civil
action in which any party, by assignment or otherwise, has been
improperly or collusively made or joined to invoke the jurisdic-
tion of such court, 28 U.S.c, § 1359 section 1441(a) consistently
has been interpreted to allow Foreign States that are named
as third-party Plaintiffs in a state case already in progress
to remove to federal court, The policies that led Congress to
Provide a Federal Forum to Poreign States ig just as strong
when those States acquire an interest in ongoing litigation,
and when they voluntarily join Such litigation, it is as if
they are named originally as party. We hold that a Foreign State
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 12 of 27

date and be heard jointly, even if the Foreign State joins the
litigation voluntarily. I, Jahjah Al Mahdi, give notice. I volun-
tarily join all plaintiffs involved cases to include those listed
in case 2013-CP-400-2294; Reinstate that case and remove then,
EIE Guam v. Long Term Credit Bank, Japan, 322 F3d 635(9th.Cir.
2003); Verlinden B.V. v. Central Bank Of Nigeria, 461 U.S. 480,

103 S.Ct. 1962, 76 L.Ed.2d 81(U.S.1983). It is Decreed.

Since there is nothing in the provisions of the PLRA
that speaks to these concerns or gives any indication that Con-
gress intended to render void clearly established Federal and
International Probate statutes, laws or Treaties. Where the
language of a Treaty is clear of ambiguity. There is no room
for construction, The F.S.I.A. permits joint filing.

“TOUT CE QUE LA LOI NE DEFEND PAS EST PERMITS"-~-That
which the law does not forbid is permitted. Congress did not
intend The Act to deprive of F.S.I.A. rights established under
Probate laws or Treaties, Rull v. Secretary Of Dept. Of Health
And Human Services, Fed. Cl. 2004 WL 2958453(U.S.F.C.2004);

Socierty For Propagation Of Gospel In Foreign Parts Of Town
Of New Haven, 27 U.S. 464, 1823 WL 2477(U.S.1823).

Congress expressed no opinion as to whether or not PLRA
applies to inmates who are beneficiaries of a Trust where exclu-
sive jurisdiction would lie before a Trustee appointed by a
Foreign State, City Of Columbia v. Ours Garage and Wrecker Ser-
vices Inc., 536 U.S. 424, 122 S.Ct. 2226(U.S.2002). Consolidate
these cases. please, Oldland v. Gray, 179 F2d 408(10th.Ccir.1950);

Guino v. Goard, 380 F3d 670; Wilder v. Virginia, 46 F. 676(W.Va.
179 F.Supp. 829. We motion for Declaratory

1891) Rosen v. Rozan
Judgment and seek all the aforementioned by Mandamus.

Insomuch, there is a recent documentary done and aired
on PBS called "13". The evidence gathered by Michelle Allexander
is undisputable. The governor of Virginia is presently now making
efforts to restore the voting rights of inmates. The question
is clear. Do the PLRA and AEDPA provisions which are an intrinsic
part of the Clinton War on Drugs Campaign, disproportionately
target African Americans? We all know the answer is yes. Put
it on the record. We motion for Declaratory Judgment. If the
answer is yes, which of course it is. They run afoul of EX Parte
Virginia and can no longer be used by the courts. We object.

 

Here attached the court will find:

(4) A copy of the [92] page default document dated
May 2, 2014.

(5) A copy of the [95] page subsequent document exer-
cising power via the default dated December 8, 2014 with [9]
page attachment.

(6) The [152] page document dated September 14, 2015
explaining the legal terms the default is established.

(7) The [31] page document dated October 7, 2015
voiding their jurisdiction for Due Process violation and appoint-

of 16
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 13 of 27

. ing Judge Lee as Trustee,

When the conspiring parties realized the Bagnitude of
what took place by the Submitting of these documents. They had
to act im additional crimes of conspiracy and fraud to negate
the facts, and to get around the facts, that by their conspira-
torial efforts teok place. The parties went beyond the tine
to "LEGALLY" (emphasis added) respond to the decusents and defeat
then. Thereby they FORFEIT challenge where none was timely made.

An additional act which dezonstrates the fraud. Is that
Austin in using the PLRA asserted we had to exhaust. So Austin
essentially said °BURK" the U.S. Supreme Court in Ress v. Blake,
436 S.Ct.1850(2016). I don't care that ve vith the estate actors
are engaging in fraud, machination, criminal conspiracy,
misrepresentation and other outrageous acts Aineluding stealing
inmate funds. They still must exhaust. We object and notion
for Declaratory Judguent where they held these cases up in a
Geadend within the state courts for well over (10) years when
you look at the fraud occurring in the Geatry case involving
the 5.C. Supxeae Court. the highest court is a defendant and
defaulted. There are no available state remedies and soma relief
they don't have the power to grant or refuse to grant. we aotion
for Declaratory Judgment and file Handanus to correct this
injustice.

Now what is the Trust to which the Plaintiffs ag Chris-
cians, Jews, Muslims, and Africans are the beneficiaries of?
The answer in part lies within Black Law Dictionary, which reads,
LE LEY EST LE PLUS HAUT ENHBRITANCE QUE LE ROY AD, CAR PAR LE
LEY, IL MESME ET TOUNTS SES SUJETS SONT RULES, ET SI LE LEY,
NE FRUIT, NUL ROY NE NUL ENHERITANCE SERRA“. This is jaw, Foreign
Law, Theocratic Law, which is perspicuous because it is found
An Black Law Dictionary. Thus, no one can assert this is a con-
Clusory claim. It interprets for the purpose of this case.--
“THE LANS OF GOD ARE THE HIGHEST INHERITANCE THAT THE KING-KHA-
LIFAH POSSESSES (INTELLECTUAL PROPERTY); FOR BY THE LAWS OF
GOD, THE KING-KHALIFAH AND ALL OF HIS SUBJECTS ARE RULED: AND

(Lop 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 14 of 27

IF THERE WERE NO LAWS OF GOD, THERE WOULD BE NEITHER GOD APPOINT~
ED KING-KHALIFAH, NOR INHERITANCE". This is defaulted on by
the parties subjudice,

This is the heart of the matter and the source of the
controversy related to most, if not all, the clains that are
placed before the court. Christ confirmed this in the New
Testament whenever he spoke his parables and said, "THE KINGDOM
OF HEAVEN IS LIKE,...". The "KINGDOM", eabodies the laws, rules
ordinances, commands, prohibitions, rewards etc, that govern
servanthood to demonstrate that you are party to the legal bind-
ing contract established by God with "MAN AND WOMAN” that makes
one entitled by, to the eternal inheritance prozised by God,
to paradise, eternal life.

‘The (4) basic, essential pillars to the contract are
"MILK", "HONEY", "JEALOUSY" and "SALT". These (4) pillars make
Judaism, islam and Christianity congruent, in harmony with each
other. It makes them “ONE", demonstrating that all (3) of these
legal binding Contracts, Wills, Testaments of inheritance are
“ONE”, and come from the sane God. “MILK"---is obedience, servant
hood. God milks us for all He Desires. He is an austere God,

He has Dominion. “HONEY"---is for this obedience. We are given
blessings, all the benefits of the contract(s) which include
eternal life after the resurrection. “JEALOUSY“---which shows
He is a jealous God and which also means “PROTECTION”. He
protects us; We protect, fight and stand for His Laws. This

is why there ara "cities of refuge" in the old testament and
blasphemy laws in Israel and the Middle East. And for obedience
to the first (3) pillars, conditions of the contract, we become
"SALT". "SALT'---is a sweet savour in the mouth of our God.
This is why Christ said, "THAT WHICH IS WRITTEN, CANNOT BE
BROKEN", signifying that no one including the courts can unmaake
or dissolve the contracts made, Woods v. Woods, 2016 WL 4013754;

United Dominion Realty Trust, Inc., 307 S.C. 102; C.A.N. Enters
Inc. v. S.C. Health And Human Servs. Fin. Comm'n, 296 S.C. 373,
eee ee ORM Ms

377; M& gq Polymers U.S.A., LLC. v, Tackett, 135 S.Ct. 926(2015);
Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 130

UBOR 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 15 of 27

S.Ct. 2149, 176 L.Ed.2d 998(2010); Lacke v. Lacke, 362 S.c.

302, 608 S.E.2d 147(s.C.2005). Thus, the King-Khalifah and his
subjects, the Plaintiffs, are required by the terms of the con-
tract to protect its terms and prevent any party, court or nation
from violating the terms, ei”A Land Flowing With milk and Honey",

Is the Contract a perpetual contract established by God
and His Holy Prophets and Kings which set the foundation for
the Sole Corporation? All one vould have to do is look at the
contract in part in Zechariah 6212-13; Numbers 1831-8; Exodus
40:12-15; 1Kings 8:25; 1Chronicles 1727-14; Isaiah 14329-32;
Isaiah 6131-3; Malachi 331-43 Malachi 4:5~6; Sunnah ibn, Majah
Volume 5 pages 391~396 ISBN No. 81-7151~294-1 and the citing
of law and references listed on pages (69) through (78) of the
(92] page default document dated May 2, 2014, and the answer
would obviously be yes. The Biblical and Islamic references
refer to Jahjah, including the claim he would come out of prison
betrayed by memberg of his own household. These are terms and
conditions defined in the contract(s), which cannot be broken,

Are your nations' laws your laws, or are they ours? The
United States Supreme Court addressed this in particularity
in the case of Trustees of Darthmouth College. There can ba
property (ei Intellectual Property), that is owned by private
individuals or corporations that is ubiquitously used in the
Civil or Public arenas ag a “CHARITY"(GRANT). But this do not
negate the fact that the property used in the Civil or Public
Sphere is privately owned. See Trustees of Darthmouth Colle e
Ve Woodward, 17 U.S. 518, 1819 WL 2201. This includes intel-
lectual Property (ei The Right To Marry).

If the court would take notice of Genesis 17:1-7, thou-
sands of years before your existence as a nation. God decreed
your existence through Abraham to include the establishing of
the Sole Corporation in the form of Kings which is an everlasting
contract, If your nations were decreed before you came, then
SO were your laws; for a nation cannot exist without laws to

NB 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 16 of 27

govern. Thus, God is the Original fountain of al] law (ei."Thou
Shalt not steal, rob, defraud etc."). This igs a “GRANT” given

to you though its ownership rests within the Sole Corporation

4s private Property by contract, It is a "GRANT" with conditions,

Genesis 18:17-19 Proves the “GRANT” when it said, "ALL
THE NATIONS SHALL BE BLESSED BY HIM", and the command is given

as shall command this Trust to your children and future Kings
for Justice and Judgment (ei "LAws"), Thus, your laws are the
Property of the King-Khalifah who Can make or break them to
ensure that the terms of the contract remain intact perpetually
as “LAWGIVER" of the Sole Corporation and Original fountain

(ei “GoD"), remaining true to His lay that "WE ARE THE SALT

OF THE EARTH",

United States art. 1 § 10 of The Constitution declare
THAT NO STATE SHALL MAKE ANY LAW IMPAIRING THE OBLIGATION OF
CONTRACTS. The Charter (Covenant) was not dissolved by a break
in the chain of Successors or the revolution, Thus by God's
special grace, knowledge and mere motion, for us, our heirs
and successors will and have given, granted and appointed Kings,
Khalifahs who are given the Trust and their appointed Trustee
and successors shall forever hereafter be, in deed, act and
name, a body corporate and politic, and that they, the said
body corporate and politic, shall be known and distinguished,
in all deeds, grants, bargains, sales, writings, evidences or
otherwise howsoever, and in all courts forever now and hereafter,
Plea and be pleaded by the name of the King-Khalifah and or
his appointed Trustee(s) Judge Austin, and that Said Sole Cor-
poration by the name aforesaid, shall be able, and in law capable
for the use of The Global Theocratic State do whatever is needed

contract between the Sole Corporation and The One True God,
Thus, the King-Khalifah by these present, for us, our heirs
and successors, bind without her consent a5 employee of The
United States who is Party to the default, create, make,

Sof 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 17 of 27:

constitute and appoint Judge Austin to do among many things,
discharge our debts, IT IS SO DECREED,

It can require no argument that the circumstances of
this case constitute a perpetual Trust, a contract for which
we are the beneficiaries and this private property has also
beangiven as a "GRANT" to the nations, blessings, promised by
God through Abrahan, though now owned by Jahjah. Marriage is
@ religious contract which is an intrinsic part of our Covenant
given by God to the Sole Corporation, which the world was to
be blessed by it as are your laws. It is intellectual property
privately owned, and restricted,

It is perspicuous that this element of the contract was
given specifically to heterosexuals, because one specific term
of the contract was “TO BE FRUITFUL AND MULTIPLY" by natural
conception (ei SEX BETWEEN MAN AND WOMAN). To give our intel-
lectual property to Sodomites (homosexuals) and Gomorrahrites
(lesbians) by your laws is a breach of the contract and violation
of the "CHARITY" (GRANT) given under conditions to which Jahjah
as the Sole Corporation and King~-Khalifah can Challenge in any
Open court. The Legislature and or courts were restrained from
violating the rights of our property. To past any law impairing
the obligation of contracts is repugnant to the Constitution
and you add to this fact that we are dealing with Religion also
protected under the Ist, Amendment. It violates the Establishment

Clause,

The provisions of the Constition never has been understood

to embrace other contracts than those which respect property,

in this case intellectual property, or some object of value,

and confer rights which may be asserted in a court of justice.
When the state legislature and or courts shall pass an act or
judgment annulling the prohibitions of the marriage contract

set in place by God and the Sole Corporation, His Prophets and
Kinys, or allowing other parties to annul these prohibitions

(ei Gays and Lesbians), without the consent of God or The Sole

16 of 26
" Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 18 of 27

Corporation, it will bo time eneugh te Anguire, whether such
an act is censtitutional, a +

This is the point ea which the cause essentially depends.
This is net a grant ef political power unconditioned. Marriage
eveated a religious institution that by "CHARITY" (GRANT) the-
Sele Corporatien allowed others, with limits to partake, and
is intellectual property of a Foreign governztnt. Yeur lave
all together, especially ta light ef the default, also by con-

@F judicial authesity that vielates tho contract by deeree of
the Sola Corporation. Let it-be dors,

The Sole Corporation is a8 artificial being, invisible,
intangible ang existing enly in contemplation of God's Laws -
which are the eriginal fountain ef all nations’ lava. Being
& sore crestion of Gea's Lays and contract, it possesses al)
properties which the intent of its creation cenfers upon it
either oxpresaly er as incidental te its very existence. These
are such ss are supposed best calculated to effect the ebjact
fer which it was Created, which ameng things is te wership,
eaintainm the contracts, and protect Ged's Laws and prohibitions
fzem these whe would seek te water thes down or ds them hara.

This includes, gost isaporstaat are Jemortality, anda Ag,
the expression aay bs allowsd; tadividual ity---properties by
which a perpetual Suscession of many persons are considered
ae the saze and may act as a Single individual, “BASRES EST
BADEN PERSONA CUM MITECESSORE”~--THE HEIR IS PRE SAME PERSON
AS HIS ANCESTOR. This enables the Sele Cerporatien te manage
its own affairs and te bold preparty without the perplexing

conveyances fer the purpese of trangaitting it- fren hand te
band actisg as “eug” insextal being, This Sele Corporation does
not share in the Civil governsent, ner do the terns, provisions.
and ebjects of the contract unless-that be the purpege fer which
it was crested, Thus, it is net subject te be asnulled, sedified
ox changdd in any manner without ceasemt (ei. Giving marriage
to gays and lesbians). The wil} of the donor becomes the law

of the denatien (1 Bl. Com. 471). There can b@ mo reason for
implying in the COUZRACT/COVENAHT given for a valuable consi-
Geration a pover which is net ealy aot Sipressed, but is in
Girect centridiction te its expressed stipulaticas. The King-
Khalifah's intelicctual property, @arriage, vhese origin stezs
froa the Sole Cerporation can enly be given to heteresexuals

by the terms of the contract. fhe particular interest of giving
these provisions to Gays and Lesbians as -it pertains to God .

donors. It was never constituted as a motive for their donation,

It is not public effics ner is it a Civil institution
by its original exeation. It is a Feligicus institution, a

IV of 26
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 19 of 27

“CHARITY" (GRANT) given to the nations vhen God told Abrahan
they would be biessed by hin and this contract, and through

Adam,

An artificial immortal being was created by God and the

Crown, capable of receiving, Gistributing and protecting forever,
accerding to the will of Ged, and the Sole Corposation, the

% terms of the denatiens and contract(s), This eonsideration for
which is stipulated, even pursuant to your Glebsal laws, which
“[mjust” be “JUST AND FAIR® to which you have aisersably failed
(ei, Slavery, Jim Crow lawa, PLRA, AEDPA) is the perpetual appli-
cation ef this practice of contract in the mode prescribed by -
“God and Sole Corporation. ~ °°

The Sole Corperation is the assignee of the Trust and
sights, the Fiduciary Heir in the form of Jahjah Al Mahdi stands
im place and distributes the bounty and the appointed Trustee,
Austin, must distribute it im accordance to his wishes, this
chain being izsortal. One of tho main objects here is a Hew
Heaven and Barth and restore Ged's house to its original position
before Satan teok 1/3 of the Angela establishing Hell. It is
net about monetary gain or individual pover, but God's purpose
which de not give way to debauchery, Sodoasy and Hr. & Mrs.
“FREAKY, WAMNA SLIDE DOWN THE STRIP POLE”. It ic a contract
on the faith of which real and Pparsenal property and estate
has been conveyed to the Solo Corporation. The language of the
contract is unambiguous and explicit to exclude such practice.

The law in this case is the lay of, 211, Austin as Trustee
via decree of the Sole Corperation and Global Thsocratie Court
has all powey and jurisdiction te act on behalf of the King-
Khalifah and plaintiffs vho are beneficiaries of the Trust where
her powers derive fron a regal source. She must partake in the
spirit of theiz origin.

All rights and contracts respecting property, which in-
clude intellectyal property, xsesain unchanged by and or due
te religious revolution or natioaal revolution or creating of
independent states. Christ brought the conditiens of the old
eontzsact forward and embellished them within the New Contract
every tine he said, "THE KINGDOM OF HEAVEN IS LIKE,...".; The
old contract being a shadow of the ney. The New Contract embel-
lishing the old (ei. Christianity), and the 3rd. and final Con-
tract (ISLAM) boing cosponents of "BOTH", making them "ONE",
all falling under the care and authority of the Sole Corporation.
The U.S. Constitution speaks vith all clarity. "KO STATE, WHICH
INCLUDES ITS JUDICIARY, SHALL PASS KO ACT, TO INCLUDE LAW,
IMPAIRING THE OBLIGATION OF CONTRACTS", The Sole Corporation
also via its appointed Trustee, as possessing the whole and
legal, equitable interest and coapletely representing the donors
énd founders of the "CONTRACT/COVENANT" for the purpose of
executing the Trust, has sights which are protected by the Con-
stitution. Thus, the act of @llowing the Sodeaites and Gomorrah-
rites to marry and subjecting the King-Khalifah to your laws

16 of ab
wo Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 20 of 27

via this false imprisonment to include his subjects as co-heirs
and beneficiaries to the Trust is repugnant to the Constitution
and are rendered to no effect by default and collateral estoppel
energing from case 2013-CP-400-0084. Thus, the Clause within

the U.S, Constitution Article } sec. 10 declaring that "NO STATE
SHALL PASS ANY BILL OF ATTAINDER, EX POST FACTO LAW, OR ANY

LAW IMPAIRING TEE OBLIGATION OF CONTRACTS” bear on the clains

made in this case, King v. Passmore, 3 T.R. 246; Phillip v.
Bury, 1 Lord Raym 5 S.C. 2 T.B. 346,

The ingredients requisite to form a contract are parties,
consent, and an obligation to be created or disselved; these
must all occur, because the regular effect of all contracts
is, on one side, to acquire, and on the other, to part with,
some property or rights, or to abridge or to restrain natural
liberty, by binding the parties to do or restraining thea froa
doing, sowething which before they might have done or omitted,
Fletcher v. Peck, 6 Cranch 87, in which 4t was laid down that
a contract is either executory or executed; by the former, a
party binds himself to do or not to do a particular thing; the
latter is one in which the object of the contract is performed,
and this differs in nothing from a "GRANT"; but whether executed
or executory, they both contain obligations binding on the par-
ties, and both are equally within the provisions of the Con-
stitution of the United States which forbid the states, govern-
ments, courts, to pass laws impairing the obligation of con-
tracts.

Your nations’ liberty vas restrained in giving the right
to marry to these people. Your nations were restrained froa
establishing laws like AEDPA and PLRA that disproportionately
effect African Americans, institutionalizing slavery and Jim
Crow, placing into effect indictments that take avay the presump-
tion of innocence and the other laws you promote which defy
“JUSTICE AND PAIRNESS", Your nations are in violation of the
contract and the rights of the beneficiaries of the Trust, Cause
is established. ,

A contract is also a “GRANT” by meaning within the Consti-
tution. A Corporation defined by Mr. Justice Blackstone (2 Bl.
Com. 37) is to be a franchise with power to maintain perpetual
succession, and to do corporate acts. To this “GRANT”, "CON-
TRACT", “FRANCHISE” are God, the King, which in this case is
Adam, his wife and co-heir Eve and the person for whom the bene-
fit is created, or Trustee for them which is the Sole Corpora-
tion, and those they may for whatever reason appoint. The assent
of both are necessary which we have in this case,

The subjects of the "GRANT" are not only privileges and
immunities, but property, real and intellectual, or, which is
the same thing, a capacity to acquire and hold property in per-
petuity. Certain obligations are created binding both the grantor
and grantees. On the part of the former, it amounts to an ex-
tinguishment of the King's prerogative to bestow the same identi-
cal franchise on another corporate body, because it would pre-
judice his prior "GRANT", You cannot grant the same rights of

Iq ef a6
rom soe

Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 21 of 27

the contract (ei. Marriage) on another corporate body (ei.
Sodomites and Gomorrahrites), because it would prejudice the
prior "GRANT“ given to heterosexuals and violate the terms of
the "Contract", “Covenant", "Grant", "Franchise", (2Bl. Com.
37).

You cannot make laws or subject people to laws that defy
“JUSTICE, FAIRNESS" and the terms of the Contract, Covenant
set in place by God, Adam and Eve who were your forefathers
48 well as mine, binding us all as mankind. "SEEING THAT ABRAHAM
SHALL SURELY BECOME A GREAT AND MIGHTY NATION, AND ALL THE NA-
TIONS OF THE WORLD SHALL BE BLESSED IN HIM? FOR I KNOW HIM,
THAT HE WILL "COMMAND" (EMPHASIS ADDED) (NOT ASK) HIS CHILDREN
AND HIS HOUSEHOLD "AFTER", “AFTER” HIM, AND THEY “SHALL” (MANDA-
TORY) KEEP THE WAY(LAWS) OF THE LORD, AND DO JUSTICE AND JUDGMENT
*eee" And right after this very passage you have God's reference
to Sodom and Gomorrah. Coincidence? Not on your life, The terms
of the contract are unambiguous. Corrupt judges, crooked, racist,
brutal cops, Slavery, Jim Crow laws, PLRA, AEDPA, same sex mar-
riage. Your nations speak blasphemies, and you violated the
terms of the contract mankind, permitting Jahjah to legally
intervene, abolish all unjust laws, indictments, marriages and
restore all terms of the contract, to which Judge Austin is
Trustee. Such is done and established by decree of Jahjah Al
Mahdi,

This fulfills the Prophesy written in Mark 9:12 which
State, “ELIJAH MUST FIRST COME AND RESTORE ALL THINGS", Every
alteration of the Contract, Covenant, however unimportant, even
though you claimed was in the interest of “Democracy”, though
objected to by the rightful heirs to the Kingdom Of God, impaired
the obligation of the contract. For it is impossible that a
new contract or construction should not violate the old contract,
covenant, through Moses, Christ and Muhammad(PBUT), which are
"ONE", The reason is obvious--~A Covenant, Testament, is a con-
tract, to the validity of which the consent of both parties
is essential, and therefore it cannot be altered or added or

20 ff 2b
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 22 of 27

made or unmade by the courts without consent of the Sole Corpora-
tion which was never given in cases, and or is officially with-
drawn. This includes any laws made by your global legislative
bodies. Your nations have interpreted law or placed in effect
laws that make the Sole Corporation question your sanity and
intent, as though your nations were in a drunken stupor. My
People, Christians, Muslims, Jews, Africans and its diaspora

will have “JUSTICE AND FAIRNESS". You are in breach of the Trust,
of the "GRANT", of Contract, allowing me and my people to jointly
bring action as beneficiaries of the Trust and The Fiduciary

Heir of The Sole Corporation. see King v. Passmore, 3 T.R. 246;
Territt v. Taylor, 9 Cranch 43; 1 Bl. Com, 469, 475, 1 Kyd.

on Corp., 13, 69, 189; 1 Wooddes, 471, & C.; Attorney General

Vv. Whorwood, 1 Ves. 934; St. John's College yv. Todington, 1

Bl. Rep. 84 S.c. 1 Burr. 200; Woods v. Woods, 2016 WL 4013754;

M & G Polymers U.S.A., LLC v, Tachett, 135 S.ct, 926(2015);

Hardt v. Reliance Standard Life Ins, Co., 560 U.S. 242, 130

S-Ct. 2149, 176 L.ED.2d 998(U.S.2010); Trustees of Darthmouth
College vy. Woodward, 17 U.S. 518, 1819 WL 2201; Tonbar Vv. Bangs,
69 U.S. 728, 1864 WL 6590, 17 L.Ed. 768, 2 Wall 728(1864); Oparah
v. The New York City Dept. Of Educ., F.Supp.3d, 2015 WL 4240733
(N.Y¥.D.C.2015); International Ass'n of Machinist Lodge 1652

v. Internal Aircraft Service inc(Charleston), 302 F2qa 808, 49
L.R.R.M. (BNA) 2976(4th.Cir.1962). We seek Declaratory Judgment,

As aforesaid. The Trustee's duty of loyalty prohibits
both self dealing and conflicts of interest: Thus, the Trustee({s)
must neither (1) deal with Trust property for the benefit of
himself or third parties, (2) place herself in a position incon-
Sistent with interest of the Trust. Austin must recuse and 25a
vacate the separation order. Duty of prudence, under the common
law of Trust, require the Trustee to adhere to the law. PLRA #
and AEDPA are unconstitutional by the litigation presented.

She broke the law established in Ex Parte Virginia by making
use of it in this case in furtherance of the conspiracy. We Poe
motion for sanctions and any initial review or time for submis-
Sion of motion for Summary Judgment by the defendants be

ref a6
a
.

Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 23 of 27

forfeited, hearing be set, hearing be scheduled, legal counsel

be appointed, discovery issue and case be set for trial. All
relief sought in case 2013-CP-400-0084, 2294 be granted via
sanctions sought for the fraud, for the monies stolen from us,
evidence spoliated, physical assaults, corrupt Judges, fictitious
homicides being established to frame the King-Khalifah and racial
animus consistently displayed. This is outrageous! We seek full
faith and credit given to the default and we seek immediate
removal pursuant to 28 U.S.C, § 1455(c) and all other relief
sought by all the (4) Mandamus that were filed, Judge Austin
must be made to stand up and fulfill her duty as Trustee, Fifth
Third Bon Corp. v, Dudenhoefter, 134 S.Ct. 2459, 189 L.Ed.2d.
457(U.S.2014). A Trustee shall invest and manage the Trust assets
solely in the interest of the beneficiaries, Ws. 1977 & 4-10-

905 Loyalty.

Under principles of equity, a Trustee bears an unwavering
duty of complete loyalty to the beneficiaries of the Trust,
to the exclusion of the interest of all others. To deter a
Trustee from all temptation and to prevent any possible injury
to the beneficiary, which occurred by her issuing this separation
order, separating the Plaintiffs from each other to cause hara
to our proceedings. The Rule against the Trustee dividing her
loyalties must be enforced with uncompromising rigidity. Self
dealing by a Trustee or any Fiduciary is always suspect, and
it is a universal Rule of equity that a Trustee shall not deal
with Trust property to his or her own advantage without knowledge
or consent of the Cestui Que Trust. She was given consent to
establish the independent action, but not to separate us after
that. She must be made to correct this injustice, Fobes v.
Forbes, 341 P3d,. 1041, 2015 Wy. 13 Jan. 23, 2015; N.L.R.B. v.
Amex Coal Co.,...Div. Of Amax, Inc., 453 U.S. 322, 101 S.Ct.
2789(U.S.1981); Central States, Southeast and Southwest Arcas
Pension Funds v. Central Transport, Inc., 472 U.S, 559, 105
S.Ct. 2833, 86 L.Ed.2a. 447(U.S.1985),

It is a general Rule of the common law (the reverse of
that applied in Ordinary cases) that a "GRANT", "CONTRACT",

a 6§ 26
4

Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 24 of 27

“FESTAMENT” of a King-Kholifah af @he avid of Qh grantee, ia

to be construed nest baneficial for he King-Khalifah and most
strictly against the granteo, Austin ecannet be permitted te
abuse the Trust. The lavs which are connected to the cenvietiens
abuse the fzust and are called inte account and are new givoa
BS effect being in egregious vielatien of the Cemtract. You

ave in ferfeiture ef als wigh(ts acquired under thea by éeezea
of The Global fheocratic King ard Court vhece power supersedes
your ‘glebal courts by the dagault and contract via such breach,

" emerging fxea caso 2613-CP-400-0086. 8s ine for prison refern

and opportunity te fix this seag with these Sedemites your ma-
Gieme devised. It iis perapieucus Chas any act ef a legislature
eF cours within yeur natieas which take auvay any powers of fran-
chise vested by tha “COVERANT® , ‘SPRSTANENG® , “ComPRaACcR" in the >

Sele Corporation, er its Trustee, er which rostraine es centsols

She legitimate exeseise of them, of Sransfer thea te ether per-

_ Sens without its assent is a violation ef She obligations of

that contsact. If She Coust and Legislature claim sueh an author-
Aty 4 must be written vithia the "WILL AnD TESTAMENT" , (3)
HOLY BOOKS, to which it ia not. Thus, the 6th. Cireuit ig bound

to declaze that the acts and injustices argued within the plain-

@iffs cases jointly and er soparately ée fapaigs the ebligations
of the "COVENANT", “TESTANENT”, "CORTRACT” which in truth declare
that thers is no separation of church and state, which is obvious
when yous political candidates running feos effice consistently
bring up theiz geligious faith. The face thag the “cHaRIFY®
(GRANT) given te you may be uzed in the public arenas den't

make the Sele Cerperation public. wo aze sepazate frea you,

@ peculiar people, a chosen Kingdoms and Priesthced designating
limits placed 6a yeu via “conwmacr® perpetually established
sestricted you giving this Foligious covenant to hezosexuals

and lesbians. As “SALT OF THE BARTS", by the (4) pillars we

bring suit.

Inscauch, these clains can no lenges be considosed fri-
volous, or it be stated that vo infringe upon rights that have
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 25 of 27

‘mot been established. The Giains of default and collateral estep-
pel energing frea case 2013-CP-400-0084 where the United States
and other 192 Heaber States of the Uo. are parties te, aake

Ghe claiza true predusing a pzeclusive offeeg preventing the
courts fea challenging those claims. Legal binding “conrRracr”
is placed befere the cousts,

I@ is perspicusus that the Rover Pederal and State Courts
understood and know this te be true or they vould have never
engaged theaselves in acts of machination, exdminal conspiracy,
obstruction and fraud, attempting to renaad when there vas no
discretionary reaand te allow the state actesa to obtain the
fraudulent, tainted protective orders to aisrepresemt the truth
ef this matter. Due to this dilatery, ebsutructive behavior,
canctiens must be imposed and the Claing of Sevaseignty be given
full faith and credit in all court(s) records, Robinson v, U.S.,
2015 WL 15244063; U.S, v. Sterling, 724 P3d. 482 CA4(Va.2013);

Turner v. U,S., 736 P3d. 274 CA6(H.C.2013); Loveless v, Joha
Posd inc,, 232 Ped. Appz’ 229, 2007 WL 1381597 CAG (Va.2007).

We motion for Declaratory Judgzent on all Asauos and
Claing within this decument and all those attached, :

He motion to supplement the eanses of action in all pend-
ing federal cases with the claims, issues aad defenses argued
within this document and seek this Handaaus te resedy 211 issues
ef concern, ” )

We want tho injunction sough@ and a1) reliof in cases
16-1519, 16-1953, 16-2141 granted. we seek the recusal of Judge
Austin and Harwell and Austin be xequired to steng in her pssi-
tien as Trustee and transferring 211 cases aftes consolidation
to New Jersey whore trial vill commence. ve seek that all plain-
tiffs in all the cases xeferrod to ba remeved te the nicest
federal pre-release canp ¢hiz nation has pursuant to 28 U.S.C.
§ 1455(6). Wo want our Haster's, our God's intellectual property
given ts the King-Khalifah, the sole Corporation by default
and inheritance wetusned. Harriage by contract in its original
conception is a religious covenant and practice. Not merely

au of ab
Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 26 of 27

@ Civil act or public practice, It is restricted by contract
which you violated. The Sele Corporation's Eight to challenge

is established.

The right te issuance of the Yrit ia indisputable. Austin
must exercise power as the King-Khalifah's Trustee. Recusal
4s sought and others csucial matters. The Wri8 iscues in ali
cases whase the party hath a right to have anything done and
hath no othes specific moans of compelling its pes fornance.
Thereupon it must issue as a “WILDCARD” remedy. The primary
purpose of a Writ Of Mandamus is fo grant an established right
and or enferco an imperative duty. By the docusents continuously
filed overs the years, 10°, to include the clains of default
and collateral esteppel emerging from case 2013-CP-400-0084
that they criminally, fraudulently censpized to negate and
failed. We have established the rights vith sufficient certainty
and shoun the Amperative duty placed upon the conspiring State

and Fedesal actoss only to be defrauded, cxAminally delayed

and unjustly denicd. rhe Writ im the interest of "JUSTICE AND
FAIRNESS” must issue, Porter v. Jodzinink, 334 S.C. 16, 18,

S12 5.Bo2d. 497, 498(1999) citing Williams vy. City O£ Greenville,
243 S.C. 825 132 S.B.2d. 169(1963}; Bounds v. Sith, 430 U.S.
817, 97 S.Ct. 1491, 52 L.Bd.2d. 72(M.C.1977)3 Rebingen v. Leahy,

‘D.C.I11, 1975, 401 F.Supp. 1027; Vistamar Inc. v. Vazquez, D.C.

Puerto Rico, 1971, 337 F.Supp. 375; Wilwording v. Swongzen, 1971,
G04 U.5. 249, 92 S.Ct. 407, 30 L.Ed.2d 418; Busse v. Hudkins, —
CA Ind. 1578, 584 F2d. 223; IN RE: Wadnwsight, cAS (Fla.) 1975,
518 F2d. 173; will v, United States, 389 U.S. 90, 95, 88 S.Ct.

269, 273, 19 L.Ed.2d. 30541967); Kerr v. United States District

Coust For The Northern District o£ Cahifornia, 426 U.S. 394,

405, 96 S.Ct. 2119, 48 L.Ed.2d. 725 (1976); 3 Blackstone at
* 110; IN RE: First Federal Savings & Loan Association Of Dorhaa
860 F2d 135, 138 (4th.Cir.1988); 198 F3d. at 5143 695 FP2d. 1179,

 

Asef 26
ye Case 1:14-cv-14176-ADB Document 578-3 Filed 10/05/18 Page 27 of 27

 

DATE

Novesabex 2, 2016

 

IT IS SO ORDERED

JAHJAH AL MABDI

BE

f/ ANTHONY COOK

(uintonay Cock.

YAHYA MUQUIT

pe igs!

26 ef a6
